Exhibit 99.1 April 25, 2012 Caterpillar contact: Jim Dugan Corporate Public Affairs (309) 494-4100 Mobile (309) 360-7311 Dugan_Jim@cat.com FOR IMMEDIATE RELEASE Cat Financial Announces First-Quarter 2012 Results Cat Financial reported first-quarter 2012 revenues of $668 million, an increase of $28 million, or 4 percent, compared with the first quarter of 2011. First-quarter profit after tax was $120 million, a $37 million, or 45 percent, increase from the first quarter of 2011. The increase in revenues was principally due to a $47 million favorable impact from higher average earning assets (finance receivables and operating leases at constant rates), partially offset by a $15 million unfavorable impact from lower rates on new and existing finance receivables and operating leases. Profit before income taxes was $170 million for the first quarter of 2012, compared to $115 million for the first quarter of 2011. The increase was principally due to a $36 million decrease in the provision for credit losses, an $18 million favorable impact from higher average earning assets and a $13 million improvement in net yield on average earning assets. These increases were partially offset by a $10 million increase in general, operating and administrative expense. The provision for income taxes in the first quarter of 2012 reflects an estimated annual tax rate of 27 percent compared to 26 percent in the first quarter of 2011. New retail financing in the first quarter of 2012 was $3.1 billion, an increase of $292 million, or 11 percent, from the first quarter of 2011. The increase was a result of growth across all operating segments with the exception of North America, which declined slightly. At the end of the first quarter of 2012, past dues were 3.19 percent compared with 2.89 percent at the end of 2011.The increase in past dues from year-end is primarily due to seasonality impacts.At the end of the first quarter of 2011, past dues were 3.94 percent. Write-offs, net of recoveries, were $11 million for the first quarter of 2012, down from $41 million in the first quarter of 2011. As of March 31, 2012, Cat Financial's allowance for credit losses totaled $379 million or 1.47 percent of net finance receivables, compared with $369 million or 1.47 percent of net finance receivables at year-end 2011. The allowance for credit losses as of March 31, 2011, was $380 million, which was 1.55 percent of net finance receivables. “We are very pleased with our first-quarter results," said Kent Adams, Cat Financial president and vice president of Caterpillar Inc. "Cat Financial’s business continues to perform well, with a growing asset portfolio and decreases in write-offs and past dues from the first quarter of last year.We are well positioned to support Caterpillar customers and dealers around the world.” For over 30 years, Cat Financial, a wholly-owned subsidiary of Caterpillar Inc., has been providing financial service excellence to Cat customers. The company offers a wide range of financing alternatives to customers and Cat dealers for Cat machinery and engines, Solar® gas turbines and other equipment and marine vessels. Cat Financial has offices and subsidiaries located throughout the Americas, Asia, Australia and Europe, with headquarters in Nashville, Tennessee. STATISTICAL HIGHLIGHTS: FIRST QUARTER 2012 VS. FIRST QUARTER 2011 (ENDED MARCH 31) (Millions of dollars) CHANGE Revenues $ $ 4 % Profit Before Income Taxes $ $ 48
